11/15/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0378
                  Supreme Court Case No. DA 21-0378


JOHN MEYER,
             Plaintiff and Appellant,
      vs.
CHRISTI JACOBSEN, in her official capacity as Secretary of State of the State of
Montana, ERIC SEMERAD, in his official capacity as Gallatin County Election
Administrator,
             Defendants and Appellees.


             On Appeal from the Montana Eighteenth Judicial District
                   Gallatin County Cause No. DV-16-362C
                           Honorable John C. Brown


                               PROPOSED ORDER



      Before the Court is the parties’ Joint Motion to Stay Briefing Deadlines,

requesting this Court stay the deadline for both Appellees to respond to Appellant

John Meyer’s Opening Brief until resolution of a pending motion in the District

Court. This Motion being joint and unopposed and good cause appearing,

      IT IS HEREBY ORDERED that the motion is GRANTED and the current

briefing deadlines are stayed until resolution of the pending motion in the District

Court. The parties shall file a joint status report Tuesday, January 11, 2022, or

upon the District Court’s ruling on the pending motion. Appellee’s Response
Briefs shall be due thirty days from the date of the District Court’s issuance of said

order.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             November 15 2021